

116 HR 7752 IH: Establishing Accreditation Grants for Law Enforcement Act of 2020
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7752IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Pappas (for himself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to establish a grant program to provide for the qualified accreditation and re-certification of local law enforcement agencies, and for other purposes.1.Short titleThis Act may be cited as the Establishing Accreditation Grants for Law Enforcement Act of 2020 or the EAGLE Act of 2020.2.Grant program for local law enforcement agency accreditation(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Attorney General shall establish a grant program (in this Act referred to as the Program) to provide for the qualified accreditation or re-certification of a local law enforcement agency. (b)Grant authorityIn carrying out the Program, the Attorney General shall award a grant to an eligible recipient under subsection (c). (c)Eligible recipientThe Attorney General shall award a grant under the Program to a local law enforcement agency that submits an application pursuant to subsection (d).(d)ApplicationTo be eligible under the Program, a local law enforcement agency shall submit to the Attorney General an application that demonstrates—(1)the financial need of the local law enforcement agency; and(2)amount requested by the local law enforcement agency, including amount to be spent on—(A)accreditation or re-certification fees;(B)on-site assessment charges; and (C)extension fees. (e)Eligible projectsGrant funds awarded under the Program may only be used to assist in the qualified accreditation or re-certification of a local law enforcement agency.(f)Authorization of appropriationsThere are authorized to be appropriated to carry out the Program $10,000,000 for fiscal year 2021.(g)Period of availabilityFunds made available to carry out the Program shall remain available until expended. (h)DefinitionsIn this Act:(1)Qualified accreditation or re-certificationThe term qualified accreditation or re-certification means accreditation or re-certification of a local law enforcement agency by a professional law enforcement organization involved in the development of standards of accreditation for law enforcement agencies at the national, State, regional, or Tribal level, such as the Commission on Accreditation for Law Enforcement Agencies (CALEA).(2)Local law enforcement agencyThe term local law enforcement agency means an agency of a unit of local government that is authorized by law to supervise the prevention, detection, investigation, or prosecution of any violation of criminal law and that has less than 350 employees. 